     Case 1:19-mj-00453-JFA Document 1 Filed 10/22/19 Page 1 of 2 PageID# 1

                                                                                  FILED



                        IN THE UNITED STATES DISTRICT COURT wig                      22 A H- U1
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                           ALtXAHOp.tA.VtF.utnA
                                       Alexandria Division

 UNITED STATES OF AMERICA,

                                                              No. 1:19MJ MSli
 JASON E. JONES,
                                                              Court Date: November 4,2019

         Defendant.


                                  CRIMINAL INFORMATION

                                     (Misdemeanor 7870243)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about October 5, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

JASON E. JONES,did unlawfully, knowingly, and intentionally possess a mixture and substance

which contains a detectable amount of marijuana, a Schedule I controlled substance.

(In violation ofTitle 21, United States Code, Section 844(a).)

                                               Respectfully submitted,

                                               G.Zachary Terwilliger
                                               Unjted States Attorney

                                       By:
                                                 idy Brunner-Bro\
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Phone:(703)299-3776
                                               Fax:(703)299-3980
                                               Email: andy.brunner-brown(^usdoj.gov
Case 1:19-mj-00453-JFA Document 1 Filed 10/22/19 Page 2 of 2 PageID# 2
